DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a1,a2) as being anticipated by Biel et al US 20110089586 A1 of record.
Re claim 17, Biel et al teaches a housing (see numeral 107), a first female mold insert (see numeral 105), a second female mold insert (see numeral 104), and a male mold (see numeral 106), where the first female mold insert resides within the housing (see figure 4), where the male mold mates with the first female mold insert (see figure 4), where the male mold mates with the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al US 20110089586 A1 of record.
Re claim 19, Biel et al do not explicitly disclose further comprising a second housing, where the second female mold insert resides within the second housing.
However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to comprising a second housing, where the second female mold insert resides within the second housing, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977).  In this case the prior art reference teaches a single housing as opposed to two.  The benefit of making this one part into two is allowing for easier disassembly to replace parts and reduction of expense in times of mechanical failure.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biel et al US 20110089586 A1 of record in view of Kline et al US 20140360891 A1 of record.
	Re claim 18, Biel et al do not explicitly disclose a wave washer, where the wave washer resides between the first female mold insert and the housing.
	However Kline et al utilizes a Wave Washer numeral 12507C in a males female mold device.

	Re claim 20, Biel et al do not explicitly disclose further comprising a wave washer, where the wave washer resides between the second female mold insert and the second housing.
	However Kline et al utilizes a Wave Washer numeral 12507C in a males female mold device.
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Biel et al to include a wave washer as taught by Kline for the predictable result of applying pressure to assist in the mold removal process thus ensuring less damage to the end product.

Allowable Subject Matter
Claims 1-11 and 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest the component or at least one subcomponent of the component is lower in oxygen permeability than the lens body around the component; recited together in combination with the totality of particular features/limitations recited therein



Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. 
The arguments as follows are regarding rejected claims 17-20.  The applicant argues the rejection of these claims is improper.  The applicant bases this assertion on the fact that the numeral 104 is not called a female mold in the prior art reference but is referred to as a bearing.  The examiner notes that there is no requirement for the same terminology to be used in the prior art.  In this case 104 intersecting with 106 form an indent in which male shaped member 103 fits.  Therefore, the numerals 103 and 104 meet the limitation of male and female inserts.  Furthermore, the gap formed by 104 and 106 which is a female mold insert does engage with the material 202 as disclosed in the cited figure 4.  Therefore, the rejection of these claims must remain.
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872